Citation Nr: 1032860	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the reduction from 100 percent to 30 percent for the 
service-connected non-Hodgkin's lymphoma was proper, and if so, 
whether an increased rating is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In that decision, the RO reduced the 100 percent rating assigned 
for the service-connected non-Hodgkin's lymphoma to 30 percent.  
The Veteran disagreed with the reduction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran questions the propriety of the reduction in rating 
from 100 percent to zero percent for his service-connected non-
Hodgkin's lymphoma.  In pertinent part, it is contended that, 
notwithstanding the fact that his non-Hodgkin's lymphoma has been 
described as "in remission," he continues to experience 
residuals not only of the disorder itself, but of the treatment 
therefor.  

In that regard, non-Hodgkin's lymphoma is evaluated as 100 
percent disabling where there is evidence of active disease, or 
during the treatment phase for that disorder, with the 100 
percent rating continuing beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy, or other therapeutic 
procedures.  Six months after discontinuance of the 
aforementioned treatment, the appropriate disability rating is to 
be determined by mandatory VA examination, with any change in 
evaluation based upon that or any subsequent VA examination being 
subject to the provisions of 38 C.F.R. § 3.105(e).  Where there 
is no evidence of any local recurrence or metastasis, evaluation 
is to be based upon any identified residuals of the disability.  
38 C.F.R. § 4.117 & Part 4, Code 7715 (2009).

Historically, service connection for non-Hodgkin's lymphoma was 
initially granted by way of February 1995 rating decision.  A 100 
percent rating was assigned.  Several months after completion of 
treatment for the lymphoma, and subsequent to a proposal to 
reduce the rating, the RO issued a rating decision in February 
1996 that reduced the rating from 100 percent to 30 percent for 
the service-connected non-Hodgkin's lymphoma.  

In July 2004, the Veteran filed a claim for increase, noting that 
his non-Hodgkin's lymphoma was no longer in remission, and that 
he had received additional chemotherapy.  In a December 2004 
rating decision, the RO increased the rating from 30 percent to 
100 percent for the service-connected non-Hodgkin's lymphoma, 
based on active disease.  

After a June 2005 examination, performed on a fee basis for VA, 
which noted that the Veteran's last date of treatment was 
November 15, 2004, the RO proposed to reduce the 100 percent 
rating back down to 30 percent.  

In a November 2005 rating decision, following appropriate notice 
of the proposal to reduce the rating, the RO reduced the 
previously-assigned 100 percent schedular evaluation for non-
Hodgkin's lymphoma to 30 percent, effective February 1, 2006.  
The Veteran disagreed with that reduction in benefits, and the 
current appeal ensued.

The Veteran has consistently maintained that he developed 
congestive heart failure, and more recently, sarcoidosis, as a 
residual of his non-Hodgkin's lymphoma.  Evidence in the claims 
file reveals that the Veteran suffers from these disabilities, as 
well as chronic fatigue; however, there is no competent medical 
evidence to indicate whether these disabilities/symptoms are 
residuals of the non-Hodgkin's lymphoma, or related to the 
treatment therefor.  

The Veteran is certainly competent to report what comes to him 
through his senses, such as reporting that he developed dyspnea 
on exertion and other similar symptoms around the same time, or 
in close proximity to his treatment for the lymphoma; however, as 
a lay person, he does not have the requisite medical expertise to 
link the congestive heart failure and/or sarcoidosis with his 
service-connected lymphoma.  Thus, it is not currently possible 
to rate the Veteran's residuals, as it is unclear as to exactly 
what they are.  

At the VA examination in June 2005, which is over five years ago, 
the examiner noted that the Veteran stated that he was suffering 
from residuals secondary to malignancy such as congestive heart 
failure, aggravated heart murmur, and fatigue.  The VA examiner 
did not address these contentions.  Private treatment records, 
including a February 2006 cardiovascular magnetic resonance 
imaging (MRI) study, reveal severe mitral regurgitation and 
congestive heart failure with symptoms of exertional dyspnea and 
daytime fatigue.

In a statement received at the RO in February 2006, the Veteran 
reported that his private doctor told him that sarcoidosis was 
caused by an overly active recovery of the immune system after 
suppression during the chemotherapy treatments, and that the 
sarcoidosis may be contributing to the congestive heart failure.  
These are questions that need to be addressed by a medical 
professional.  

In essence the most recent VA examination findings fail to 
provide findings in sufficient detail to enable a thorough 
evaluation of the existence and/or severity of current residuals 
of the Veteran's service-connected lymphoma.

The Veteran has consistently maintained that he suffers from 
residuals of his lymphoma and treatment therefor, and that these 
residuals include congestive heart failure, sarcoidosis, and 
chronic fatigue.  Although there is plenty of private medical 
evidence to substantiate the presence of these disabilities, what 
remains unclear is the extent to which the Veteran's congestive 
heart failure, sarcoidosis, fatigue, and other claimed symptoms, 
are, in fact, the result of his service-connected non-Hodgkin's 
lymphoma, or the treatment therefor; and, more importantly, if 
they are in fact residuals of the lymphoma or the treatment 
therefor, the severity of these disabilities is also not clear at 
this time based on the current record.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  With appropriate authorization from the 
Veteran, obtain and associate with the 
claims file any pertinent VA or other 
inpatient or outpatient treatment records, 
subsequent to June 2005, the date of the 
most recent VA examination of record.  

2.  Schedule the Veteran for additional VA 
examinations, by appropriate specialists, 
in order to more accurately determine the 
existence and/or severity of any existing 
residuals of the service-connected non-
Hodgkin's lymphoma or treatment therefor, 
including, but not limited to congestive 
heart failure, sarcoidosis, and chronic 
fatigue.  

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  Moreover, a 
complete rationale must be provided for any 
opinion offered.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examiner(s) prior to completion of the 
examination(s).  Moreover, a notation to 
the effect that this record review has 
taken place must be included in the 
examination report(s).

3.  Thereafter, the RO should review the 
Veteran's claim regarding the propriety of 
the reduction from 100 percent to 30 
percent disability compensation for the 
residuals of non-Hodgkin's lymphoma.  
Should the benefit sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome in this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


